         Case 1:19-cr-00561-LAP Document 256 Filed 04/07/21 Page 1 of 1




                                      GLAVIN PLLC
                                    2585 Broadway #211
                                  New York, New York 10025
                                       646-693-5505

                                                     April 7, 2021

VIA ECF
Honorable Loretta A. Preska
U.S. District Court
Southern District of New York
500 Pearl Street
New York, NY 10007


       Re:     United States v. Donziger, 19 Cr. 561 (LAP); [11 Civ. 691 (LAK)]
Dear Judge Preska:
         I write in response to the Court’s March 29, 2021 Order directing counsel to confer and
inform the Court by letter “whether they wish to make opening statements and, if so, how long
they propose for such statements.” Dkt. 250. I conferred with Mr. Garbus this morning, and I
expect that the prosecution’s opening statement will be no longer than an hour. Mr. Garbus, per
his letter application (Dkt. 252) and in our call, requests four hours for the defense opening. I
defer to the Court regarding potential time limitations for opening statements, and I note that Mr.
Garbus informed me that he had no objection to the prosecution taking as much time as we
wanted for the opening.




                                                     Respectfully submitted,


                                                     _______/s/______________________
                                                     Rita M. Glavin

                                                     Special Prosecutor on behalf
                                                     of the United States
